DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Preliminary Amendment 17/099,525 that was filed on 09/08/2021 is entered. Claims 1-6 has been pending and has been examined in this Office Action (“OA”). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020, 12/27/2021 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,841,811 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6 of the instant application merely broaden the scope of the Claims 1-6 of U.S. Patent 10,841,811 B2. Thus, the claims 1-6 of the instant application are anticipated by the claims 1-6 of the U.S. Patent 10,841,811 B2. 


Instant Application 17/099,525
US Patent 10,841,811 B2
1. (Currently Amended) A base station apparatus configured to communicate with a terminal apparatus, the base station apparatus comprising:

transmission circuitry configured to use a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to the OFDM symbols including a plurality of subcarriers, and 

higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers, 


wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers.

1. A base station apparatus configured to communicate with a terminal apparatus, the base station apparatus comprising: 

transmission circuitry configured to transmit a plurality of signals each including a synchronization signal, the plurality of signals being mapped to a plurality of orthogonal frequency division multiplexing (OFDM) symbols, each of OFDM symbols including a plurality of subcarriers, and

higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers,


wherein the transmission circuitry is configured to transmit the plurality of signals each including the synchronization signal using a plurality of resources, a quantity of the plurality of resources within a specific duration being determined based on the spacing between the plurality of subcarriers.
2. (Currently Amended) The base station apparatus according to claim 1, wherein the higher layer processing circuitry is configured to transmit second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources which are used for transmitting the plurality of signal.  

2. The base station apparatus according to claim 1, wherein the higher layer processing circuitry is configured to transmit second higher layer information indicating a periodicity of frames for the plurality of resources which are used for transmitting the plurality of signals.
3. (Currently Amended) A terminal apparatus configured to communicate with a base station apparatus, the terminal apparatus comprising: reception circuitry configured to receive a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols receive first higher layer information indicating spacing between the plurality of subcarriers, wherein a quantity of the plurality of the resources within a specific duration is based on the spacing Page 2 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 between the plurality of subcarriers.


using a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to the OFDM symbols including a plurality of subcarriers, and transmitting higher layer information indicating spacing between the plurality of subcarriers, wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers.


5. A communication method for a base station apparatus configured to communicate with a terminal apparatus, the communication method comprising: transmitting a plurality of signals each including a synchronization signal, the plurality of signals being mapped to a plurality of orthogonal frequency division multiplexing (OFDM) symbols, each of OFDM symbols including a plurality of subcarriers, and transmitting first higher layer information indicating spacing between the plurality of subcarriers, wherein the plurality of signals each including the synchronization signal are transmitted using a plurality of resources, a quantity of the plurality of resources within a specific duration being determined based on the spacing between the plurality of subcarriers.

5. (New) The terminal apparatus according to claim 3, wherein the higher layer processing circuitry is configured to receive second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources which are used for transmitting the plurality of signals.  

4. The terminal apparatus according to claim 3, wherein the higher layer processing circuitry is configured to receive second higher layer information indicating a periodicity of frames for the plurality of resources which are used for transmitting the plurality of signals.
6. (New) A communication method for a terminal apparatus configured to communicate with a base station apparatus, the communication method comprising: receiving a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers, and receiving first higher layer information indicating spacing between the plurality of subcarriers, wherein Page 3 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers. Page 4 of 6  

6. A communication method for a terminal apparatus configured to communicate with a base station apparatus, the communication method comprising: receiving a plurality of signals each including a synchronization signal, the plurality of signals being mapped to a plurality of orthogonal frequency division multiplexing (OFDM) symbols, each of OFDM symbols including a plurality of subcarriers, and receiving first higher layer information indicating spacing between the plurality of subcarriers, wherein the plurality of signals each including the synchronization signal are received using a plurality of resources, a quantity of the plurality of resources within a specific duration determined based on the spacing between the plurality of subcarriers.




 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“…first higher layer information indicating spacing between the plurality of subcarriers” in claim 1; 
“a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers”.
“…. second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources….”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over GUAN  et al. (US 20160242083 A1; hereinafter as “GUAN”, provide in IDS) in view of 3GppRANWG1#85 et al. (3GPP  R1-164032; 3GPP TSG RAN WG1 Meeting #85 Nanjing, China; May 23-27, 2016, Source: Huawei, HiSilicon; Title: Discussion on frame structure for NR, provided in IDS).

With respect to Independent claims: 
Regarding claim 1, GUAN teaches a base station apparatus (see Fig. 13: Base Station 52)  configured to communicate with a terminal apparatus (see fig. 13: “User Equipment 51 where aforesaid Base station 52 is in communication with aforesaid User Equipment 51: “in FIG. 13, the system 5 for radio resource management side measurement includes: a user equipment UE 51 and a base station 52”: [0296] ), the base station apparatus  (see Fig. 13: Base Station 52)  comprising: 
transmission circuitry (aforesaid base station 52 is in communication with User Equipment 51 so it must have a transmission circuit and receiving circuit) 
configured to use a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to the OFDM symbols including a plurality of subcarriers (aforesaid Base station transmit and aforesaid User Equipment receives synchronization measurement according to a reference signal [==a plurality of signals]  transmitted by a base station”: the RRM measurement includes measurement of an RSRP (reference signal received power), RSRQ (reference signal received quality), and RSSI (received signal strength indicator). The RSRP represents an average received power of CRSs that are transmitted by a target measured cell and carried on CRS (cell-specific reference signal) resource elements of the target measured cell; the RSSI represents an average received power of all signals in OFDM symbols in which the CRSs of the target measured cell are located; and the RSRQ is obtained according to a ratio of the RSRP to the RSSI’:[0003];  Aforesaid “OFDM technology is used to divide time-frequency resources into OFDM symbols in the time domain and OFDM subcarriers in the frequency domain”: [0087]), and 
higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers (aforesaid Base Station transmits subcarrier spacing information via RRC signaling: [0146]).

While GUAN  teaches “higher layer processing circuitry configured to transmit first higher layer information indicating spacing between the plurality of subcarriers”,   GUAN does not expressively teach:  wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers.

3GppRANWG1#85, in the same field of endeavor, discloses: 
wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers (discloses downlink transmission subframe configuration includes a subframe duration and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GUAN to include the above recited limitations as taught by 3GppRANWG1#85 in order provide flexibility for new services and numerologies (3GppRANWG1#85; [page 3: Subframe Duration]).

Regarding claim 3, GUAN teaches A terminal apparatus (see fig. 13: “User Equipment 51) configured to communicate with a base station apparatus (see Fig. 13: Base Station 52) (see fig. 13: “User Equipment 51 where aforesaid Base station 52 is in communication with aforesaid User Equipment 51: “in FIG. 13, the system 5 for radio resource management side measurement includes: a user equipment UE 51 and a base station 52”: [0296], the terminal apparatus (see fig. 13: “User Equipment 51)  comprising: 
reception circuitry  (User Equipment 51  is communication with Base station so it must have transmit and reception capability ) configured to receive a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers (aforesaid Base station transmit and aforesaid User Equipment receives synchronization measurement according to a reference signal [==a plurality of signals]  transmitted by a base station”: “Specifically, the RRM measurement includes measurement of an RSRP (reference signal received power), RSRQ (reference signal received quality), and RSSI (received signal strength indicator). The RSRP represents an average received power of CRSs that are transmitted by a target measured cell and carried on CRS (cell-specific reference signal) resource elements of the target measured cell; the RSSI represents an average received power of all signals in OFDM symbols in which the CRSs of the target measured cell are located; and the RSRQ is obtained according to a ratio of the RSRP to the RSSI’:[0003];  Aforesaid “OFDM technology is used to divide time-frequency resources into OFDM symbols in the time domain and OFDM subcarriers in the frequency domain”: [0087]), and 
higher layer processing circuitry configured to receive first higher layer information indicating spacing between the plurality of subcarriers (aforesaid Base Station transmit subcarrier spacing information via RRC signaling: [0146]). 

While GUAN  teaches “higher layer processing circuitry configured to receive first higher layer information indicating spacing between the plurality of subcarriers”,   GUAN does not expressively teach:  wherein a quantity of the plurality of the resources within a specific duration is based on the spacingPage 2 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 between the plurality of subcarriers.

3GppRANWG1#85, in the same field of endeavor, discloses: 
wherein a quantity of the plurality of the resources within a specific duration is based on the spacingPage 2 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 between the plurality of subcarriers (discloses downlink transmission subframe configuration includes a subframe duration and multiple OFDM symbols with subcarrier spacing: “Proposal 4: Subframe duration is defined from a basic time unit of 1 ms corresponding to a basic subcarrier spacing f0 with a given number of OFDM symbols for a given CP length, and the subframe duration scales with subcarrier spacing. • Shorter subframe durations with 0.5ms, 0.25ms and 0.125ms are supported with the subcarrier spacing increasing.  Longer subframe duration with the subcarrier spacing decreasing is FFS.” :Page 3, Subframe Duration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GUAN to include the above recited limitations as taught by 3GppRANWG1#85 in order provide flexibility for new services and numerologies (3GppRANWG1#85; [page 3: Subframe Duration]).

Regarding claim 4, GUAN teaches a communication method for a base station apparatus configured to communicate with a terminal apparatus, the communication method comprising: using a plurality of resources to transmit a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to the OFDM symbols including a plurality of subcarriers, and transmitting higher layer information indicating spacing between the plurality of subcarriers, wherein a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers (this claim is interpreted and rejected for the same reason as set forth in claim 1).

Regarding claim 6, GUAN teaches a communication method for a terminal apparatus configured to communicate with a base station apparatus, the communication method comprising: receiving a plurality of signals each including a synchronization signal, each of the plurality of signals being mapped to orthogonal frequency division multiplexing (OFDM) symbols, each of the OFDM symbols including a plurality of subcarriers, and receiving first higher layer information indicating spacing between the plurality of subcarriers, wherein Page 3 of 6Appl. No.: 17/099,525 Attorney Docket No.: US82694 a quantity of the plurality of the resources within a specific duration is based on the spacing between the plurality of subcarriers (this claim is interpreted and rejected for the same reason as set forth in claim 3). Page 4 of 6  


Claims 2, 5  are rejected under 35 U.S.C. 103 as being unpatentable over GUAN in view of 3GppRANWG1#85 and further Dai et al. (US 20200068612 A1; hereinafter as “Dai”, which has a continuation of application no. PCT/CN2017/083341,  Filed on May 5, 2017).

Regarding claim 2, GUAN in view of 3GppRANWG1#85  independent claim 1 above.  GUAN in view of 3GppRANWG1#85   does not specifically teach: 
wherein the higher layer processing circuitry is configured to transmit second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources which are used for transmitting the plurality of signal.

Dai, in the same field of endeavor, discloses: 
wherein the higher layer processing circuitry is configured to transmit second higher layer information indicating a periodicity of frames as the specific duration for the plurality of resources which are used for transmitting the plurality of signal (eNB receives a Scheduling request (SR) from UE and aforesaid eNB allocate   UE-specific SR resources: [abstract];   Aforesaid “eNB configures the SR resources for a UE by RRC signaling (e.g., RRC signaling between the eNB and the UE).”: Aforesaid “SR configuration information includes (in an embodiment) at least one of the following parameters: (a) the period of the SR resources, (b) the starting subframe in each period, (c) resource index for SR transmission in the subframe, (d) the frequency index/subcarrier index for SR transmission, (d) a spreading code index, and (e) the repetition number of the SR (e.g., in coverage-enhanced scenarios).”:   [0014], [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of  GUAN and 3GppRANWG1#85 to include the above recited limitations as taught by Dai in (Dai; [0008], [0004]).


Regarding claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Zhang et al, US 20190028305 A1: Signal Transmission Method And Apparatus.
 2. Tooher et al, US 20170290008 A1: Systems And Methods Of Operating With Different Transmission Time Interval (TTI) Durations.
 3. Nogami et al, US 20140044109 A1: TERMINAL APPARATUS, BASE STATION APPARATUS, COMMUNICATION SYSTEM, AND COMMUNICATION METHOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411